                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION
\
                                                                      MAR t 9 2020
                                                                   Clerk U.S. Distrlci Court
                                                                     District Of Montana
                                                                           Mioeoula


    UNITED STATES OF AMERICA,
                                                 CR 19-17-M-DLC
                     Plaintiff,

        vs.                                       ORDER


    FRANCIS CARLTON CROWLEY,

                     Defendant.


      Before the Court is Defendant Francis Carlton Crowley’s Motion to File

Documents Under Seal. (Doc. 48.) This motion will be granted.

      IT IS ORDERED that Defendant’s motion to file sentencing documents

under seal is GRANTED.


      DATED this        day of March, 2020.




                                            Dana L. Christensen, District Judge
                                            United States District Court




                                      -1-
